-Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 1-27-2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “a housing; and a plurality of blades each comprising” is indefinite.  As writing the blades are a separate part of the cartridge and not in the housing.  There is no relationship between the housing and the blades.  In applicant’s disclosure, there is never an embodiment are unrelated to the housing.   It is unclear what structure 
In re Claim 1, “wherein the connection portion is bent between the edge portion and the connection portion” is indefinite. It is unclear how the connection portion can be between itself and the edge portion.  The claims were examined as best understood.  Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-14 of U.S. Patent No.9,878,458. Although the claims at issue are not identical, they are not patentably distinct from each other because:

a plurality of blades each comprising: an edge portion extending along a length of the blade (see ‘458 Patent, Col. 6, ll. 27-30); 
a cutting edge disposed at the edge portion and extending along the length of the blade wherein the cutting edge is directed toward a shaving direction to cut hair in the shaving direction(see ‘458 Patent, Col. 6, ll.30-34); 
a connection portion supporting the edge portion (see ‘458 Patent, Col. 6, ll.35-39); and a support portion extending from the connection portion and configured to support the connection portion (see ‘458 Patent, Col. 6, ll. 40-47), wherein the connection portion is bent between the edge portion and the connection portion (see ‘458 Patent Col. 6, ll. 40-47), wherein the cutting edge of each blade of the plurality of blades is convexly curved and extends past a straight line connecting opposite ends of the cutting edge at a rest position (see ‘458 Patent Col. 6, ll. 48-53), and wherein the cutting edge of each blade of the plurality of blades has a substantially same degree of convex curvature at a rest position (see ‘458 Patent Col. 6, ll. 54-57).  
In re Claim 2, see Claim 8 of the ‘458 Patent.  
In re Claim 3, see Claim 9 of the ‘458 Patent. 
In re Claim 4, see Claim 10 of the ‘458 Patent. 
In re Claim 6, see Claim 12 of the ‘458 Patent. 
In re Claim 7, see Claim 13 of the ‘458 Patent. 
In re Claim 8, see Claim 14 of the ‘458 Patent. 
In re Claim 9, see Claim 11 of the ‘458 Patent.  

a plurality of blades wherein each blade comprises:
 an edge portion that is elongated in a longitudinal direction orthogonal to a shaving direction (see ‘458 Patent, Col. 6, ll. 27-30); 
a cutting edge extending along the longitudinal direction wherein the cutting edge is directed toward the shaving direction to cut hair in the shaving direction(see ‘458 Patent, Col. 6, ll.30-34); 
a connection portion supporting the edge portion and bent from the edge portion toward a direction orthogonal to the longitudinal direction and orthogonal to the shaving direction(see ‘458 Patent, Col. 6, ll.35-39); and a support portion extending from the connection portion in the direction orthogonal to both the longitudinal direction and the shaving direction(see ‘458 Patent, Col. 6, ll. 40-47), wherein the connection portion and the support portion are formed as an integrated body, wherein the cutting edge of each blade of the plurality of blades is convexly curved toward the shaving direction from a straight line connecting opposite ends of the cutting edge at a rest position (see ‘458 Patent Col. 6, ll. 48-53), and wherein the cutting edge of each blade of the plurality of blades has a substantially same degree of convex curvature towards the shaving direction at the rest position(see ‘458 Patent Col. 6, ll. 54-57).   
In re Claim 11, see Claim 8 of the ‘458 patent.  
In re Claim 12, see Claim 9 of the ‘458 Patent.
In re Claim 13, see Claim 10 of the ‘458 Patent.
In re Claim 14, see Claim 12 of the ‘458 patent.

In re Claim 16, see Claim 14 of the ‘458 patent. 
In re Claim 20, see Claim 11 of the ‘458 Patent.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,486,322. Although the claims at issue are not identical, they are not patentably distinct from each other because: 

In re Claim 1, the ‘322 Patent teaches a razor blade cartridge comprising: a housing; and a plurality of blades each comprising: an edge portion extending along a length of the blade (see the ‘322 Patent, Col. 5, ll. 38-42; see also Col 6, ll. 16-24); a cutting edge disposed at the edge portion and extending along the length of the blade wherein the cutting edge is directed toward a shaving direction to cut hair in the shaving direction (see the ‘322 Patent, Col. 5, ll. 45-47; see also Col. 6, ll. 16-24); a connection portion supporting the edge portion (see the ‘322 Patent, Col. 5, ll.49-54; see also Col. 6, ll. 25-30); and a support portion extending from the connection portion and configured to support the connection portion, wherein the connection portion is bent between the edge portion and the connection portion (see the ‘322 Patent, Col. 5, ll.55-58; see also Col. 6, ll. 30-40) , wherein the cutting edge of each blade of the plurality of blades is convexly curved and extends past a straight line connecting opposite ends of the cutting edge at a rest position (see Col. 5, ll. 58-64; see also Col. 6, ll. 34-40), and wherein the cutting edge of each blade of the plurality of blades has a substantially same degree of convex curvature at a rest position (see Col.5 , ll. 65-67; see also Col. 6, ll. 41-43).  

In re Claim 3, see the ‘322 Patent Claim 8. 
In re Claim 4, see the ‘322 Patent Claim 9 
	In re Claim 6, see the ‘322 Patent Claim 3 and Claim 11.
	In re Claim 7, see the ‘322 Patent Claim 4 and Claim 12. 
	In re Claim 8, see the ‘322 Patent Claim 5 and Claim 13.  
	In re Claim 9, see the ‘322 Patent Claim 17.  
 
In re Claim 10, the ‘322 Patent teaches a razor blade cartridge comprising: a housing; a plurality of blades wherein each blade comprises: an edge portion that is elongated in a longitudinal direction orthogonal to a shaving direction(see the ‘322 Patent, Col. 5, ll. 38-42; see also Col 6, ll. 16-24); a cutting edge extending along the longitudinal direction wherein the cutting edge is directed toward the shaving direction to cut hair in the shaving direction(see the ‘322 Patent, Col. 5, ll. 45-47; see also Col. 6, ll. 16-24); a connection portion supporting the edge portion  (see the ‘322 Patent, Col. 5, ll.49-54; see also Col. 6, ll. 25-30) and bent from the edge portion toward a direction orthogonal to the longitudinal direction and orthogonal to the shaving direction; and a support portion extending from the connection portion in the direction orthogonal to both the longitudinal direction and the shaving direction, wherein the connection portion and the support portion are formed as an integrated body (see the ‘322 Patent, Col. 5, ll.55-58; see also Col. 6, ll. 30-40), wherein the cutting edge of each blade of the plurality of blades is convexly curved toward the shaving direction from a straight line connecting opposite ends of the cutting edge at a rest position (see Col. 5, ll. 58-64; see also Col. 
In re Claim 11, see the ‘322 Patent Claim 7.  
In re Claim 12, see the ‘322 Patent Claim 11.  
In re Claim 13, see the ‘322 Patent Claim 11.
In re Claim 14, see the ‘322 Patent Claim 12.   
In re Claim 15, see the ‘322 Patent Claim 12.
In re Claim 16, see the ‘322 Patent Claim 13.  
In re Claim 17, see the ‘322 Patent Claim 14. 
In re Claim 18, see the ‘322 Patent Claim 15. 
In re Claim 19, see the ‘322 Patent Claim 16. 
In re Claim 20, see the ‘322 Patent Claim 18. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: While it is known to provide a curved blade, none of cited prior art, uncovered during the Examiners search has the shape of claim 1 or 10, as illustrated in Fig. 6 of Applicant’s specification. Further, while it is known to bend blades, during shaving, as illustrated in Figs. 8-11 of US 2008/0022530 to Royle, none of the cited references teach the shape 
Dependent Claims 2-9 and 11-18 are allowable by virtue of their dependence to Claims 1 or 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724